Citation Nr: 0311502	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1957, and from October 1959 to October 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder. 

In February 2000, the Board remanded the claim for further 
development and for the RO to arrange for a psychiatric 
examination.  The Board ordered the RO to ask the veteran for 
a statement containing as much detail as possible regarding 
the stressor or stressors to which he was exposed during 
service, to send this information to Headquarters, United 
States Marine Corps Historical Center, for verification of 
these stressors, to arrange for the veteran to undergo a 
psychiatric examination, and finally, to readjudicate the 
claim for service connection for post-traumatic stress 
disorder.  The RO requested information from the veteran in 
November 2000 and December 2002.  No response was received.  
The RO issued a supplemental statement of the case in 
February 2003, continuing the denial of service connection 
for post-traumatic stress disorder.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of post-traumatic 
stress disorder.

2.  A link between the veteran's current diagnosis of post-
traumatic stress disorder and an in-service stressor has not 
been established.

3.  The occurrence of the claimed in-service stressor has not 
been established.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 1995 letter to the veteran, the RO stated that it had 
requested the veteran's service records to support his claim 
for service connection for post-traumatic stress disorder.  
To evaluate the claim, the veteran needed to provide his 
personal description of the traumatic events.  The RO 
specified that the veteran should provide dates and places of 
military assignments and specific duties at each location.  
He was asked to identify the events or experiences that he 
found most upsetting, describing the events in detail to 
include the date and place where the events occurred and the 
names of the persons involved.  He was asked to answer the 
following questions:  How long did the events last?  How 
destructive were they?  What was your role during the events?  
In addition, the RO requested the dates the veteran had 
received treatment for psychiatric and emotional problems, 
including the name and address of the appropriate person or 
facility.  He was asked to provide supporting medical records 
from those sources of treatment.  Further, he was asked to 
complete an enclosed form for the release of medical 
information if he wanted VA to request the records.  The RO 
stressed that it had to have specific answers to the 
questions in order to take further action on his claim.

In a November 2000 letter to the veteran, the RO indicated 
that the veteran needed to provide a personal description of 
the traumatic events that triggered his symptoms of post-
traumatic stress disorder.  The RO requested that the veteran 
provide a statement from a doctor which gave a diagnosis of 
post-traumatic stress disorder, a statement from a doctor 
showing a relationship between the post-traumatic stress 
disorder and the event, accident, or activity in service 
which the veteran believed caused the post-traumatic stress 
disorder, and a list of treatment received at any VA medical 
facility, including which facility, month, and year of 
treatment.  The RO requested that the veteran use the 
enclosed forms to provide the dates and places of military 
assignments and specific duties at the time of each traumatic 
event.  The veteran was asked to identify the events or 
experiences that were most upsetting, and to describe the 
events in as much detail as possible, including the date and 
place of the events, the names of the persons involved, the 
length of the events, the level of destruction of the events, 
and the veteran's role in the events. 

In a December 2002 VCAA letter to the veteran, the RO stated 
that in November 2000 it had requested the veteran to send a 
detailed statement of his claimed in-service stressors, and 
that the veteran had not yet responded to the request.  It 
noted that the information was necessary to obtain supportive 
evidence of the stressful events and that failure to respond 
fully might result in adverse action.  Under a heading 
entitled "What Must the Evidence Show to Establish 
Entitlement," the RO specified that for service connection, 
the evidence must show that the veteran has the currently 
claimed condition, and a reasonable possibility that the 
claimed condition is related to military service.  Under a 
heading entitled "What Information or Evidence Do We Still 
Need From You?" the RO specified that it needed the 
veteran's response to the stressor development letter, and 
that it had enclosed a copy of the letter for the veteran's 
reference.  Under a heading entitled "What Can You Do to 
Help With Your Claim?" the RO requested that the veteran 
identify any additional information or evidence that he would 
like the RO to obtain, complete the enclosed medical history 
form listing all VA and non-VA treatment received, complete 
the "Authorization for Release of Information" form for the 
non-VA medical records, and apprise the RO of any change in 
address or telephone number.  Under a heading entitled "When 
and Where Do You Send the Information or Evidence?" the RO 
indicated that the information describing additional evidence 
or the evidence itself should be sent to the address at the 
top of the letter. 

Correspondence copies of the November 2000 and December 2002 
letters, as well as the February 2003 supplemental statement 
of the case, were mailed to the veteran's current accredited 
representative, AMVETS.  These copies were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65) (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by VA)).

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the November 2000 letter, the RO indicated that 
it would request the veteran's service medical records if it 
did not have them, as well as VA treatment records.  In the 
December 2002 letter, under a heading entitled "VA's Duty to 
Assist You in Obtaining Evidence For Your Claim," the RO 
stated that it would help the veteran obtain medical records, 
employment records, or records from other Federal agencies, 
but that the veteran had to give the RO enough information 
about those records so that the RO could request them from 
the appropriate person or agency.  The RO stressed that it 
was still the veteran's responsibility to make sure that 
those records were received by the RO.  Under a heading 
entitled "What Has Been Done to Help With Your Claim?" the 
RO stated that it had the service medical records, the 
service personnel records, VA treatment records from VA 
Medical Center Loma Linda, and private medical records from 
Kaiser Permanente.  It stated that it still needed the 
veteran's response to the stressor development letter 
regarding the claim for service connection for post-traumatic 
stress disorder.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, service personnel records, and the VA and private 
treatment records identified by the veteran.  In addition, in 
October 1998 the RO attempted to verify the veteran's 
stressors by contacting the U.S. Armed Services Center for 
Research of Unit Records.  A reply was received in November 
1998, stating that there was no such organization called the 
3rd Marine Air Division, and that more specific information 
was needed.  However, the veteran has failed to cooperate and 
VA does not have sufficient information to conduct a further 
search.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.  

The Board is aware that the RO did not provide the veteran 
with an examination in conjunction with his claim, as he has 
brought forth competent evidence that he has a current 
diagnosis of post-traumatic stress disorder and he has 
attributed post-traumatic stress disorder to service.  
However, under 38 C.F.R. § 3.326(b) (2002), it states that, 
"Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report from any 
government or private institution may be accepted for rating 
a claim without further examination."  In January 1995 and 
March 1995 VA outpatient treatment reports, the veteran was 
diagnosed with post-traumatic stress disorder.  Further, in 
June 1986, the veteran underwent a VA psychiatric examination 
in conjunction with another claim.  The Board finds that 
these treatment reports and examination report are adequate 
and constitute an examination for VA purposes under 38 C.F.R. 
§ 3.326(b) and VA has fulfilled its duty to assist in that 
regard.  Further, the RO did not violate the Remand 
instructions because an examination was to be scheduled only 
after preliminary development was accomplished.  Since the 
veteran failed to cooperate, the decision to return the file 
to the Board was correct.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In an August 1965 service medical record, the following was 
reported:

Mental status examination on admission to 
this facility revealed an alert, oriented 
and cooperative individual who appeared 
older than his stated age.  Thought 
processes were spontaneous, relevant and 
coherent; delivery was initially marked 
by a moderate amount of negativism, 
however when significant material was 
approached in the interview tears were 
noted on several occasions.  There was no 
evidence for psychotic process and no 
current evidence for insomnia, anorexia 
or suicidal intent.  Thought content 
centered around repeated past 
deprivations, recent parental loss, 
intense and dependent attachment to his 
wife and his inability to function 
adequately when separated from her.  
There was additionally noted considerable 
anger at what the patient saw as lack of 
gratification from recent service 
experience.  Insight was fair and 
judgment appeared poor.

....

During his entire period of overseas 
service he noted onset of sleep 
disturbance, mild appetite loss, 
increasingly disturbing symptoms of 
anxiety associated with feelings of 
helplessness and extreme lethargy.  Brief 
periods of confused thinking were noted 
and marked irritability with personality 
change was observed by his peers.  There 
were no casualties in his unit but he did 
state in the neighboring unit several 
losses were felt and this aggravated his 
symptoms.

A diagnosis of passive dependent personality, with anxiety 
and somatization, was entered.

In a service medical record dated September 1965, it was 
noted in a Medical Board report that the veteran's 
difficulties began when he was assigned to go to Okinawa a 
short time after his father's death.  It was noted that the 
veteran became aware of anxiety as soon as he arrived in 
Okinawa, and that this became manifest during the next 3 
months and acute once he was in Vietnam.  It was noted that 
he was concerned that he would get sick and there would be no 
one to take care of the 200 men for whom he was responsible.  
He reported that he was on the perimeter of the air base and 
that the companies around him that were guarding the hospital 
facilities were regularly getting hit, and that he was 
concerned that he would faint, be unable to walk, and would 
be too weak to carry out his responsibilities.  The report 
noted that at sick call in Vietnam he had hypertension of 
150/100 and was air evacuated to an Air Force base with the 
diagnosis of hypertension.  It became apparent that the major 
problem was psychological and he was transferred to Oakland 
Naval Hospital, psychiatric service, in August 1965, and to 
the U.S. Naval Hospital in San Diego a week after that.  The 
report concluded the following:

After an adequate period of observation 
and treatment, a conference of staff 
psychiatrists reviewed the available 
records and current findings and agreed 
that [the veteran] had shown long-
standing evidence of a pathological 
emotional immaturity which precludes his 
rendering any further useful service to 
the U.S. Navy.  On 7 September 1965 the 
diagnosis was established as passive-
dependent personality, severe, 3211, 
manifested  by extreme dependency on 
wife, passive expression of anger, 
inability to adapt to stress.  Minimal 
external precipitating stress (routine 
U.S. Naval Service); marked 
predisposition (history of heavy 
dependency on family unit since 
childhood, inability to finish high 
school and inability to find outside 
employment); marked impairment 
(unsuitable for any further U.S. military 
service).

It is the opinion of the Board that this 
man suffers from an inherent, preexisting 
personality disorder which renders him 
unsuitable for any further service in the 
U.S. Navy.  He now suffers from no 
disability which is the result of an 
incident of service or which was 
aggravated thereby.  He now has received 
maximum benefits of hospitalization, 
further treatment is not indicated at 
this time and will not restore the 
patient to a duty status.  

On the veteran's Form DD-214, it was noted that no 
decorations, medals, badges, commendations, citations, or 
campaign ribbons had been awarded or authorized.  A box used 
for noting any wounds received as a result of action with 
enemy forces was marked "non applicable."

In a March 1985 VA progress note, it was noted that the 
veteran complained of feeling confused and wanted to resume 
one-on-one therapy.  The veteran presented as moderately 
anxious, impatient, and somewhat irritable.  The examiner 
noted that, as in October 1984, the veteran's primary 
complaint was his interpersonal discomfort with anxiety, 
irritability, and social withdrawal.  His goal was to learn 
to get along better with people and to cope with stressors at 
work.

In an April 1985 VA consultation report, the veteran 
complained of tension and anxiety for the prior 2 years or 
more.  He was unable to relate the symptoms to external 
events, was irritable and belligerent at home, and had no 
history of psychiatric admissions.  He admitted to emotional 
difficulties leading to interpersonal problems.  The examiner 
entered an impression of personality disorder, anxiety.

In a June 1986 VA examination report, the veteran reported 
that since he was discharged from the service he had not been 
able to get along socially with family or friends.  He 
reported that he was unable to remember from day to day 
sometimes and did not have the confidence to do his job.  He 
reported that he would like to drop out of society, that he 
was not able to sleep at night, and would sometimes wake up 
and start thinking about things that meant nothing.  He 
reported that he would be unable to remember those things 
later.  The examiner entered a diagnosis of passive dependent 
personality disorder, severe.  The veteran did note that he 
had been an x-ray technician.

In a June 1992 statement, the veteran reported that he was a 
medic while on active duty in the Navy, and had hurt both 
knees while in Vietnam in 1965.  He stated that he was 
injured while assisting troops in combat.  He stated that he 
was treated in the field by fellow medics and by himself at 
the time.  

In a June 1994 VA Mental Hygiene Clinic Intake Summary, it 
was noted that the veteran's chief complaints were depression 
and recurrent dreams.  It was noted that the veteran served 
as a medic in Vietnam but was not heavily involved in combat, 
although he expressed recurrent dreams of Vietnam.  The 
veteran also reported decreased energy and increased appetite 
with weight gain.  His mood was described as depressed, he 
noted isolable behavior, irritability, and anger, but 
unremarkable anxiety and hypervigilance.  He reported that 
his mood was interfering with his ability to function.  The 
examiner entered impressions of dysthymia without insomnia 
and rule out post-traumatic stress disorder - moderate 
symptoms.  Severity of psychosocial disorders was a 3, with 
insomnia and depression noted, and highest level of adaptive 
functioning in the past year was noted as a 6.

In a September 1994 VA outpatient treatment report, a mental 
status examination showed normal speech, improved sleep, less 
depressed mood, euthymic affect, insight and judgment intact, 
and a fair appetite.  Suicidal and homicidal ideations were 
denied.  The examiner entered diagnoses of post-traumatic 
stress disorder, rule out dysthymic.

In a November 1995 statement, the veteran reported the 
following:

I arrived in Vietnam in July of 1965 and 
was assigned as a combat medic with the 
3rd Marine Air Division in Chuly.  We 
were out-stationed at a radar site about 
7 miles out of town.  We were on top of a 
hill and were subject to sporadic sniper 
fire.  On occasion I had to go out and 
assist with the wounded from the sniper 
fire.  On one occasion a local walked 
onto the beach where a group of Marines 
were bating [sic] and she set off an 
explosion which severely injured two 
Marines.  As the medic, I went down and 
treated them.  Due to my high blood 
pressure I was only in the country for 
about 3 weeks.  However, during that time 
I was subjected daily to enemy fire, and 
seeing and treating sick and injured 
Marines.  There is not a day that goes by 
that I do not relive those days.

In a January 1997 statement, the veteran reported the 
following:

I was stationed in Vietnam for only a 
short time.  My father had died just 
before I went there and I was not 
prepared for the experience.  While in 
Chuly, Vietnam, I had numerous 
experiences that created the current 
problem with post-traumatic stress 
disorder.  I was stationed in a small 
radar unit on top of a hill.  We went on 
night patrols.  Although I was not 
handling weapons, I was a medic, and 
moved with the troops on patrol.

I was called to help 2 or 3 guys that 
were injured on the beach by a Viet Cong 
bomb that went off.  No one was killed, 
but the injuries were serious.  I also 
witnessed and treated a man that was shot 
in the thigh, and his testicles were shot 
off.  The stress and incidents were so 
bad that I got very high blood pressure 
and was immediately evacuated to Clark 
AFB for treatment and then sent to the 
states.  

I feel that the military sent me over to 
Vietnam in a pre-stressed condition, due 
to the death of my father, and that the 
constant stress of combat around me and 
treating injured people caused the post-
traumatic stress disorder.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2002).  

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  [While the Board notes that the version 
of the regulation in effect at the time the veteran initially 
filed his claim for service connection for PTSD required a 
"clear" diagnosis of PTSD, that requirement has since been 
eliminated; as the current version is more favorable to the 
veteran, it will be considered in the adjudication of his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).]

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis


Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for post-traumatic stress disorder.

In order to receive service connection for post-traumatic 
stress disorder, there must be medical evidence diagnosing 
post-traumatic stress disorder, a link, established by 
medical evidence, between the current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002) (italics added).  The Board notes that the 
veteran has a current diagnosis of post-traumatic stress 
disorder.  The examiners who diagnosed the veteran with post-
traumatic stress disorder, however, did not indicate whether 
there was a link between the veteran's post-traumatic stress 
disorder and an in-service stressor.  The medical reports are 
devoid of any hint of the stressors alleged by the veteran, 
and there is no medical evidence providing a nexus to 
service.  The veteran has asserted that he was a medic who 
moved with the troops on patrol, that he was called to help 2 
or 3 men who were injured by a bomb, and that he treated a 
man who was shot in the thigh and testicles.  He has also 
asserted that he was subjected to daily enemy fire, and that 
he was injured himself while assisting troops in combat.  The 
Board notes that under 38 C.F.R. § 3.304(f)(1), the veteran's 
lay testimony may establish the occurrence of an in-service 
stressor if the veteran engaged in combat with the enemy.  
Further, under 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy, the Secretary 
shall accept, as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  The probative 
evidence does not support a finding that the veteran engaged 
in combat, however.  The veteran himself has stated that he 
was a medic and did not handle weapons.  Further, his Form 
DD-214 indicated that no decorations, medals, badges, 
commendations, citations, or campaign ribbons had been 
awarded or authorized, and a box used for noting any wounds 
received as a result of action with enemy forces was marked 
"non applicable."  Further, in an August 1965 service 
medical record the veteran noted that there were no 
casualties in his unit but that there were several losses in 
the neighboring unit.  The Board finds this evidence more 
probative than the veteran's current assertions that he was 
engaged in combat with the enemy.  The Board also finds that 
the silence of the service records in regard to him being a 
medic with combat experience and his 1986 report that he was 
an x-ray technician are far more probative than his recent 
assertions of combat.  The Board finds that the veteran did 
not engage in combat with the enemy, and that the stressors 
alleged by the veteran are too vague to confirm.  The veteran 
was requested to provide more details in a stressor 
identification letter.  He did not respond.  His failure to 
respond precludes an attempt of any meaningful search for 
verification of the stressors.  Without confirmation of a 
stressor and without a medical nexus opinion, service 
connection for post-traumatic stress disorder cannot be 
granted.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for post-traumatic 
stress disorder, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The Board notes that the veteran was diagnosed with passive-
dependent personality.  Service connection cannot be granted 
for personality disorders as a matter of law.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303 (2002).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

